Case 6:18-cv-01173-PGB-GJK Document 25 Filed 02/12/19 Page 1 of 3 PageID 100



                                IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

JAYNER FERNANDEZ,                                         Case No. 6:18-cv-1173-PGB-GJK

                          Plaintiff,
               vs.

CAPITAL ONE BANK (USA), N.A.,

                          Defendant.




                     STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE
                              PURSUANT TO FED.R.CIV.P. 41(a)(1)(A)(ii)


          NOW COME, Plaintiff, Jayner Fernandez, and Defendant, Capital One Bank (USA), N.A.,

through their respective undersigned attorneys and respectfully state and pray:

          1.          On July 20, 2018, Plaintiff filed the complaint in this case (Dkt. 1).

          2.          On October 1, 2018, Defendant answered the Complaint (Dkt. 18).

          3.          Federal Rule of Civil Procedure 41 provides, in relevant part:

                      (a) Voluntary Dismissal.

                      (1) By the Plaintiff.

                      (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2, and 66 and
                      any applicable federal statute, the plaintiff may dismiss an action without a
                      court order by filing:

                      (i) a notice of dismissal before the opposing party serves either an answer or a
                      motion for summary judgment; or

                     (ii) a stipulation of dismissal signed by all parties who have appeared.

                      (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is
                      without prejudice. But if the plaintiff previously dismissed any federal-or state-
                      court action based on or including the same claim, a notice of dismissal
                      operates as an adjudication on the merits.”



32964531 v1
Case 6:18-cv-01173-PGB-GJK Document 25 Filed 02/12/19 Page 2 of 3 PageID 101



Fed.R.Civ.P. 41, 28 U.S.C. (emphasis added).

          4.     Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), the parties respectfully notify the Court that

they have stipulated to the voluntary dismissal of the Complaint, with prejudice. The parties will

assume their own litigation costs and fees.

          WHEREFORE, the parties respectfully request this Honorable Court to GRANT the instant

request for voluntary dismissal of the present case, with prejudice.


          Dated: February 12, 2019              Respectfully submitted,


                                /s/ Carlos C. Alsina-Batista
                                Carlos C. Alsina-Batista (Pro Hac Vice)
                                THE LAW OFFICES OF JEFFREY LOHMAN, P.C.
                                4740 Green River Rd., Suite 310
                                Corona, CA 92880
                                Telephone: (657) 363-3331
                                Facsimile: (657) 246-1311
                                Email: CarlosA@jlohman.com
                                Attorney for Jayner Fernandez


                                /s/ Megan P. Stephens
                                Megan P. Stephens (FL Bar No. 0092557)
                                BURR & FORMAN LLP
                                420 N. 20th Street, Suite 3400
                                Birmingham, AL 35203
                                Telephone: 205-251-3000
                                Facsimile: 205-714-6893
                                Email: mstephens@burr.com
                                Attorney for Defendant,
                                Capital One Bank (USA), N.A.




                                         Certificate of Service

          I hereby certify that I filed the foregoing document using the Court’s CM/ECF system, which

will notify all parties, through their attorneys of record.




                                                   -2-
32964531 v1
Case 6:18-cv-01173-PGB-GJK Document 25 Filed 02/12/19 Page 3 of 3 PageID 102




          Dated: February 12, 2019         RESPECTFULLY SUBMITTED,

                                      By:/s/ Carlos C. Alsina
                                        Carlos Alsina
                                        Attorney for Plaintiff, Jayner Fernandez




                                     -3-
32964531 v1
